Case 20-30039 Doc113 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 1 of 6U
Connecticut Local Form Chapter 13 Plan 01/04/2019

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

Fill in this information to identify your case:

 

 

Debtor 1*: | Jayne | [E. | | Dunn i

 

 

First Name Middle Name Last Name
Social Security Number: xxx-xx-8829
(Enter last 4 digits)
Debtor 2*: | | [ di CHAPTER 13 PLAN
First Name Middle Name Last Name
Social Security Number:
(Enter last 4 digits)

 

Case Number | 20-30039 |
(If known)
*F or purposes of this Chapter 13 Plan, “Debtor* means "Debtors" where applicable.

a THIRD AMENDED Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan 70

 

 

 

 

 

Sections of the Plan that have been amended (list)

 

 

Plan Sectién(s) — Amendment(s) (Describe) oe

2.1 mo Payments to Chapter 13 Standing Trustee
2.5 Estimated Total Payments

3.1 Secured Claim

 

 

 

 

 

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority) check each class of
creditors affected. If the changes above affect only individual creditors, list each below.

All Creditors (Check all that apply):
@ secured
O priority
CD unsecured, non-priority

d The amendment affects individual creditors. List each below.

 

NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
: and modified plans shall be served upon all creditors by the Debtor and a certificate of service shall be filed
with the Clerk. ,

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. § 506, or if the Debtor
intends to avoid the fixing of a lien that impairs the Debtor's exemption pursuant to 11 U.S.C. § 522(f), then the
Debtor must do two things: (1) indicate the Debtor's intention in this Chapter 13 Plan in the space below; and
(2) file a separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the Contested Matter
Procedure or local rules adopted after December 1, 2017. Ifa separate motion is not filed then the Debtor will
not be entitled to relief pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f).

The Debtor must check the appropriate box (Included or Not Included) in the chart below. If an item is checked
as "Not Included," or if both boxes are checked, the provision will be ineffective if later set out in this Chapter
13 Plan.

 

The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Oi Included Bf Not Included
Section 3.2, which may result io a partial payment or no payment at all to ,

 

 

 

 

 

Page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

'
Case 20-30039 Doci113 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 2 of 6L

 

 

 

 

 

Debtor: |. Jayne E. Dunn Case Number: 20-30039

the secured creditor.

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security | 0) Included @ Not Included
interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.

Assumption or rejection of executory contracts or unexpired leases C1 Included Not Included

 

 

 

 

pursuant to 11 U.S.C. § 365, set out in Section VI.

 

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of claim in order to be
paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or eliminated. You should read this Chapter 13
Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

Lf you oppose the Chapter 13 Plan's treatment of your claim or any provision of this Chapter 13 Plan, you or
your attorney must file an objection to confirmation neo later than 7 days before the date set for confirmation
of the Chapter 13 Plan, unless otherwise ordered by the Bankruptcy Court. The Bankrupicy Court may
confirm this Chapter 13 Plan without further notice if no objection to confirmation is filed. See Fed.R.Bankr.P.
3015,

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this Chapter 13 Plan does
not mean that you will receive payment.

To Ali Parties: The Chapter 13 Plan contains no non-standard provisions other than those set out in Section VII. The Debtor
must check one box in the chart below indicating whether any non-standard provision is Included or Not
Included in Section VII of this Chapter 13 Plan.

 

| Nonstandard provisions, set out in Section VIL. | Ml included jo Not Included |

 

 

PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to the supervision and
control of the Chapter 13 Standing Trustee as is necessary for the execution of this Chapter 13 Plan as required by 11 U.S.C.
§ 1322(a)(1). Payments by the Debtor will be made as set forth in this Section IL.

2.1 Payments to Chapter 13 Standing Trustee.

 

- The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
$ 1,511.42 per Month for 60 months.
If fewer than 60 months of payments are specified, additional monthly payments may be made to the extent necessary to
make the payments to creditors specified in this Chapter 13 Plan.

 

 

 

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.

 

Check all that apply.
C1 The Debtor will make payments pursuant to a payroll deduction order.
_@ The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following address (include case
number on payment):
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610

23 Income tax refunds.
Check one.

@ The Debtor will retain any income tax refunds received during the plan term. Note the Chapter 13 Standing Trustee
may reduce the Debtor's deduction for payment of taxes in calculating disposable income if this option is selected.

Page 2 of 5
Software Copyright (c) 1986-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-30039 Doci13 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 3 of 6U
Debtor: © Jayne E. Dunn Case Number: 20-30039

 

C1 The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return filed during the plan
term within 14 days after filing the return and will turn over to the Chapter 13 Standing Trustee all income tax refunds
received during the Chapter 13 Plan term.

COThe Debtor will treat income tax refunds as follows:

2.4 Additional Payments.
Check one.

Ml None. if "None" is checked, the rest of this subpart need not be completed or reproduced.

2.5 Estimated Total Payments
. The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter 13 Standing Trustee is:

$ 135,685.20

 

2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
Payments by the Chapter 13 Standing Trustee to classes of claims shall be made im the following order:

Attorney's Fees; Secured Creditors
The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor pursuant to this Chapter

13 Plan until satisfaction of all costs of administration, all claims entitled to priority under 11 U.S.C. § 507, the present
value ofall allowed secured claims, and payments to unsecured creditors as provided in this Chapter 13 Plan.

 

TREATMENT OF SECURED CLAIMS

3.1 Secured Claims That Will Not Be Modified.

 

Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to avoidance pursuant to 11
U.S.C. § 522(f), shall be described in this section. Check all that apply.

1 None. if "None” is checked, the rest of this subpart need not be completed or reproduced.
HM There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

 

 

 

1. Creditor:___ Virgo Municipal Finance Fund
Last 4 divits of Check one of the following:
account Now @ Arrearage on Petition Date 92,178.85
Interest Rate on Arrearage: 18.00%
Check below regarding real property taxes and insurance
W Real Property 1 Mortgage payments include escrow for:
O Principal Residence CO Real estate taxes
C] Homeowners Insurance
@ Debtor pays directly for::
Address of Collateral: Hl Real estate taxes
@ Homeowners Insurance
Personal Property/Vehicle
*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing deadline under

Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the current installment payment and

arrearage. In the absence ofa contrary, timely filed proof of claim, the amounts stated above are controlling. If relief from
Page 3 of S

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Baniruptcy
Case 20-30039 Doci113 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 4 of 60
Debtor: Jayne E. Dunn Case Number: 20-30039

 

 

the automatic stay is ordered as to any item of Collateral listed in this Section, then, unless otherwise ordered by the
Court, all payments under this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all
secured claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property (Collateral) to be
retained prior to and after confirmation of any Chapter 13 Plan.

3.2. Secured Claims Subject to Valuation Motion.
M@ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 

3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f).
@ None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

 

3.4 Surrender of Collateral:
Mi None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

     

   

5

   

TREATMENT OF FEES AND PRIORITY CLAIMS [as detined in 11 U.S.C. § 507 and 11 U.S.C. 8 1

 

2

4
a)

 

4.1 Applicability Of Post-Petition Interest.

 

The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support obligations other than
those treated in Section 4.4, will be paid in full without post-petition interest. If the court determines the Debtor is solvent
or is to be treated as solvent under this Chapter 13 Plan, the Court may order post-petition interest be paid on claims.

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
‘ being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Department of Revenue Service's priority and general
unsecured state tax claims; and, 0% interest per annum to the Internal Revenue Service's
_ priority and general unsecured federal tax claims.

4.2 Trustee's Fees.

The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of the case but are
estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. PRO BONO

 

 

 

 

 

Total Fees: Total Expenses: Paid Prior to Confirmation: _ Balance Due:
| $3,500.00 | $310.00 [$2,500.00 | $1,000.00
Total Allowance Sought: | ; $3,810.00 | (Fees and Expenses)

Payable $1,310.00 {Check one] Through this Chapter 13 Plan

O Outside this Chapter 13 Plan

Attorneys shall file applications for allowance of compensation and reimbursement of expenses pursuant to 11 U.S.C. § 330 if the total
allowance sought exceeds $4,000.00 before confirmation of this Chapter 13 Plan. The Court will consider allowance of compensation
and reimbursement of expenses without such an application if the total allowance sought equals or is less than $4,000.00.

4.4 Domestic Support Obligation(s).

@ None Jf “None” is checked, the rest of this subpart need not be completed or reproduced.
4.5 Priority Claims.

 

M@ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

Page 4 of 5
Software Copyright (c} 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-30039 Doci113 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 5 of 6U
Debtor: Jayne E. Dunn Case Number: _20-30039

 

TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

   

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.

Mi None Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

ENECUTORY CONTRACTS AND UNEXPIRED LEASES

 

Ml None. If “None” is checked, the rest of this section need not be completed or reproduced.

NON-STANDARD PLAN PROVISIONS

 

1 None. If “None” is checked, the rest of this section need not be completed or reproduced.

Non-standard provisions must be set forth below, or in an attachment. A non-standard provision is a provision not
otherwise included in the Local Form Chapter 13 Plan or deviating from it. Non-standard provisions set out elsewhere in
_ this Chapter 13 Plan are void.

Lump sum payment of $45,000 to the creditor Virgo Municipal Finance upon confirmation; $5,000 to be paid to
the Tax Collector of Cheshire for real estate taxes, water and sewer due on January 1, 2021. Pinnacle Credit and
LVNV Funding to be paid outside of the Plan.

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to under penalty of perjury.

By signing and filing this document each Debtor certifies that the wording and order of the provisions in this Chapter 13 Plan
are identical to those contained in the Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no
non-standard provisions other than those set out in Section VII.

/si Jayne E. Dunn

 

 

(Debtor Signature) Goint Debtor Signature
Jayne E. Dunn April 22, 2021

 

Debtor(Type Name) Date Joint Debtor (Type Name) Date

ob w 22 feoz f

   
   

Debtor(s)' behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P.9011.]

Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.

Page § of S

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 20-30039 Doci113 Filed 04/22/21 Entered 04/22/21 10:30:06 Page 6 of 6L

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
IN RE: JAYNE E. DUNN Chapter 13
Debtor Case No.: 20-30039

ROBERTA NAPOLITANO, Trustee

 

CERTIFICATION OF SERVICE

 

The undersigned certifies that on this 22nd day of April, 2021 in accordance with
Rules 7004(a) and 9014 F.R. Bankr.P., the Debtor's Third Amended Plan was served via
Notice of Electronic Filing for parties or counsel who are registered Filers and via First
Class mail postage prepaid to all other parties:

Roberta Napolitano Virgo Municipal Finance

United States Trustee c/o Law Office of Gilman & Francis, LLC
10 Columbus Boulevard 71 East Avenue, Unit T

6" Floor Norwalk, CT 06861

Hartford, CT 06106

Pinnacle Credit Services, LLC

Attn: President, Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603

LVNV Funding , LLC

Attn: President, Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603

 

 

 

615 West Johnson Avenue, Suite 202
Cheshire, CT 06410

Tel. 203-439-2051

Fax 1-203-651-1222

Fed Bar No. ct-16941
